Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-28-2006

USA v. DeMichael
Precedential or Non-Precedential: Precedential

Docket No. 04-1936




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. DeMichael" (2006). 2006 Decisions. Paper 387.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/387


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 04-1936


                           UNITED STATES OF AMERICA
                                      v.
                              THOMAS DEMICHAEL

                                  *Patricia DeMichael,
                                             Appellant

                        *(Pursuant to Court Order dated 7/17/06)


                      Appeal from the United States District Court
                              for the District of New Jersey
                           (D.C. Criminal No. 01-cr-00197-9)
                   District Judge: Honorable Dickinson R. Debevoise


                             Argued July 13, 2006
             Before: SLOVITER, McKEE and RENDELL, Circuit Judges.

                            ORDER AMENDING OPINION

It is hereby ordered that the opinion filed on August 29, 2006, in the above referenced
case is amended as follows:

Page 4 of the slip opinion (which spans the last two lines of *1 of Westlaw’s version of
the opinion, 2006 WL 2473476) should read “except for restitution payments” instead of
“except for retribution payments”.

                                          By the Court,


                                          /s/ Marjorie O. Rendell
                                          Circuit Judge

Dated: 28 September 2006